Citation Nr: 0945023	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  04-40 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial compensable rating for chronic 
lumbosacral strain and a rating higher than 10 percent for 
chronic lumbosacral strain on and after February 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
December 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

In an April 2008 rating decision, the rating assigned for the 
Veteran's lumbosacral strain was increased from 
noncompensable to 10 percent, effective February 29, 2008.  
This action did not satisfy the Veteran's appeal.

When this case most recently was before the Board in December 
2008, the Board denied the Veteran's claim for an initial 
compensable rating for lumbosacral strain and for a rating 
higher than 10 percent for lumbosacral strain on and after 
February 29, 2008.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an Order dated in September 2009, the Court 
granted a joint motion of the parties and remanded the claim 
to the Board for action consistent with the joint motion.


REMAND

The joint motion states that the Board provided inadequate 
reasons and bases for its denial of the Veteran's claim for 
an initial compensable rating for lumbosacral strain and for 
a rating higher than 10 percent for lumbosacral strain on and 
after February 29, 2008.  The Board notes that in rendering 
this decision it relied, in part, on a February 2008 VA 
examination report.  The VA examiner noted in that report 
that the Veteran exerted limited effort in all extremities on 
motor testing.  He also noted that her effort during formal 
range of motion testing was "rather limited" despite the 
fact that her walking was normal on informal testing.

In light of the examiner's opinion that the Veteran exerted 
limited effort on VA examination in February 2008, the Board 
finds that the examination report does not accurately reflect 
the severity of her lumbosacral strain.  Accordingly, the 
Board finds that a new VA examination is necessary.  See 38 
C.F.R. § 3.159(c)(4) (2009).  In addition, the Veteran's most 
recent VA treatment records should be obtained since they may 
be pertinent to her claim.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining 
to treatment or evaluation of the 
Veteran's service-connected lumbosacral 
strain, to include any VA treatment 
records for the period since March 2008.

2.  Then, the Veteran should be afforded 
an examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of her 
service-connected lumbosacral strain.  
The claims folders must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.

The examiner should describe all 
symptomatology and functional 
impairment due to the Veteran's 
lumbosacral sprain.  Any indicated 
studies, including X-ray studies and 
range of motion testing in degrees, 
should be performed.

The examiner should note the exact 
measurements for forward flexion, 
extension, lateral flexion, and lateral 
rotation and specifically identify any 
excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and provide 
an assessment of the degree of severity 
of any pain.

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due 
to incoordination, weakened movement 
and excess fatigability should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is 
not feasible, the examiner should so 
state.

The examiner also should express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the Veteran describes 
flare-ups), and, if feasible, express 
this in terms of additional degrees of 
limitation of motion on repeated use or 
during flare- ups.  If this is not 
feasible, the examiner should so state.

Should the Veteran's effort be deemed 
less than optimal, the examiner should 
indicate at what point the "genuine" 
range motion ceased and whether her 
subjective complaints are fully 
reflected by the clinical findings.

The rationale for all opinions expressed 
must be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

